Citation Nr: 0605692	
Decision Date: 02/28/06    Archive Date: 03/01/06

DOCKET NO.  00-14 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a bilateral eye 
condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Zills, Counsel




INTRODUCTION

The veteran served on active duty from October 1976 to 
October 1980, and from February 1985 to May 1992.

This case comes before the Board of Veterans' Appeals (Board) 
from a June 1999 RO decision which, in pertinent part, denied 
service connection for a bilateral eye condition.  The 
veteran appealed this decision.  In May 2003, the Board 
continued the RO's denial of the claim.  The veteran appealed 
this decision to the United States Court of Appeals for 
Veterans Claims (Court).

In a July 2004 Order, the Court granted a motion for partial 
remand, vacated the Board's May 2003 decision, and remanded 
the claim for service connection for a bilateral eye 
condition.  In December 2004, the Board remanded the claim to 
the RO for additional compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. § 5100 
et seq.), and for additional evidentiary development.  These 
actions have been accomplished, and the case has now been 
returned to the Board.

The Board notes that in his June 2000 substantive appeal, the 
veteran requested a video conference hearing at the RO.  Such 
a hearing was scheduled for March 7, 2003, but the veteran 
failed to appear for the hearing.


FINDING OF FACT

The veteran does not have a currently diagnosed chronic 
bilateral eye condition which is shown to be related to 
military service from October 1976 to October 1980 and from 
February 1985 to May 1992.





CONCLUSION OF LAW

A bilateral eye condition was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 4.9 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.

Congenital or developmental defects, and refractive error of 
the eye, are not considered diseases or injuries for VA 
disability compensation purposes.  38 C.F.R. §§ 3.303(c), 
4.9.

The veteran seeks service connection for a bilateral eye 
condition.  He first served on active duty in the Navy from 
October 1976 to October 1980.  Service medical records from 
this period of service are negative for any indication of 
complaint of or treatment for an eye condition, and at the 
time of his October 1980 separation examination, there were 
normal findings regarding vision (20/20 in both eyes).

The veteran had a second period of active duty in the Navy 
from February 1985 to May 1992.  Service medical records from 
this period show that in June 1987 he suffered a corneal 
abrasion on the left eye after hitting that eye on the nose 
of a bomb.  He was given medication and an eye patch for 24 
hours.  Several days later there were no signs of abrasion or 
complaints of discomfort or blurriness, and the assessment 
was that the corneal abrasion had resolved.  There is no 
further indication of treatment for any eye disability during 
the remainder of this period of service.  At his April 1992 
separation examination there were normal findings regarding 
the eyes and vision (20/20 in both eyes for near and distant 
vision).  On a medical history form, he denied eye trouble.

Overall, the Board finds that the service medical records 
provide very negative evidence against the veteran's claim, 
indicting no chronic disorder during service.     

Post-service medical records are negative for any indication 
of an eye condition until the time of a VA examination given 
in October 1998, years after service.  The United States 
Court of Appeals for the Federal Circuit has determined that 
such a lapse of time is a factor for consideration in 
deciding a service connection claim.  Maxson v. Gober, 
230 F.3rd 1330, 1333 (Fed. Cir. 2000).

At the time of the 1998 examination, the veteran complained 
of light sensitivity without pain but requiring rest due to 
headaches and bright lights, and it was noted he had a 
history of migraine.  On examination, the lids and lashes 
showed collarettes.  Conjunctivae and corneas were clear.  
Anterior chambers were deep and quiet.  Lenses were clear.  
The discs were sharp on funduscopic examination.  Blood 
vessels were within normal limits.  Macula were clear.  There 
were no holes or tears in the periphery on peripheral retinal 
examination.  As to both eyes, near vision was 20/20, and far 
vision was 20/15.  Diagnoses were refractive error, early 
presbyopia, and blepharitis.

In October 2005, the veteran was given another VA eye 
examination.  He complained of sensitivity to light and said 
he experienced headaches while he was in sunlight if he 
didn't wear sunglasses.  He reported that this began 
following dilated eye exams during his military service.  On 
examination, right eye uncorrected far vision was 20/40 and 
corrected far vision was 20/20.  Left eye uncorrected far 
vision was 20/40 and corrected far vision was 20/25-2.  The 
remainder of the eye examination was within normal limits.  
The examiner commented that while the veteran complained of 
sensitivity to light with associated headaches, this was 
unlikely to be related to dilation of his pupils for eye 
exams during military service.  No ocular etiology was found 
during the examination.  There was no corneal scar from 
previous abrasion, no significant cataracts, no ocular 
inflammation, and pupillary response to light was normal.  
The examiner diagnosed presbyopia and migraine headaches.  

The Board finds that the post-service medical records 
provides even more negative evidence against this claim, 
indicating no eye disorder related to service and a highly 
qualified examiner indicating that an eye problem is not 
related to service.

Upon review of the evidence above, the Board finds that 
service connection for a bilateral eye condition is not 
warranted.  The veteran's one in-service episode of eye 
trouble was a 1987 left eye corneal abrasion that is found to 
have resolved completely and without residuals after several 
days.  No other eye problems were noted during either period 
of active service.  At the 1992 discharge examination for the 
last period of service, both eyes were normal and he had 
normal vision.

The first post-service medical evidence of any eye problems 
is from the 1998 VA examination which noted refractive error, 
early presbyopia, and blepharitis.  The more recent VA 
examination from 2005 noted presbyopia.  The Board notes that 
the diagnoses of refractive error and presbyopia are not 
"disabilities" for VA compensation purposes, and pursuant 
to 38 C.F.R. §§ 3.303(c) and 4.9, they may not be service-
connected.  

It is important for the veteran to understand that even if 
these regulations did not bar service connection, these eye 
problems still could not be service-connected, as both are 
first shown many years after service and are not medically 
linked to any incident of service.  The Board notes that the 
veteran was indicated as having blepharitis at the 1998 VA 
examination.  However, such condition was not diagnosed at 
the recent 2005 VA examination, and thus is not currently 
shown to be present.  Moreover, there is no evidence of such 
condition during active service or for years later, and the 
medical evidence does not suggest the condition is related to 
service.  Thus, service connection for blepharitis is not 
warranted.  

While the veteran has asserted that he has a bilateral eye 
condition which began during military service, he is a 
layman, and as such has no competence to give a medical 
opinion on diagnosis or etiology of a condition.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  

In the absence of competent medical evidence diagnosing a 
current chronic bilateral eye condition which is related to 
military service, and large amounts of medical evidence found 
to be against such a finding, service connection is not 
warranted.

The preponderance of the evidence is against the claim for 
service connection for a bilateral eye condition.  Thus the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005), imposes obligations on VA in terms of its 
duty to notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in March 
2001, December 2004, and March 2005.  As these letters fully 
provided notice of elements (1), (2), and (3), see above, it 
is not necessary for the Board to provide extensive reasons 
and bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  In addition, by virtue of the rating decision on 
appeal, the statement of the case (SOC), and the supplemental 
statements of the case (SSOCs), the veteran was provided with 
specific information as to why his claim was being denied, 
and of the evidence that was lacking.  He was also supplied 
with the complete text of 38 C.F.R. § 3.159 in the October 
2005 SSOC.

Finally, with respect to element (4), the Board notes that 
the RO's letters and the SOC and SSOCs generally informed the 
veteran that it was necessary to send any evidence in his 
possession that supported his claim to VA.  There is no 
allegation from the veteran that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
this claim.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done - irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication - the essential purposes of 
the VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board has considered the Court's holding in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), in which the Court held 
that 38 U.S.C.A. § 5103(a) requires VA to provide notice to 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim before any initial unfavorable agency 
of original jurisdiction decision.  

In the present case, the RO initially considered the claim on 
appeal in June 1999, prior to the passage of the VCAA and the 
modifications to 38 U.S.C. 
§ 5103(a) therein.  Subsequent to the initial decision and 
the passage of the VCAA, the RO provided notice to the 
veteran of the laws and regulations governing the claim on 
appeal and the evidence that he must supply and the evidence 
that VA would attempt to obtain, as has already been 
discussed above.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notice provided to the veteran was not given prior to the 
first adjudication of the claim, the content of the notice 
finally provided to the veteran fully complied with the 
requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  After the notice was 
provided, the case was readjudicated by the RO.  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices.  He was given ample time to respond.  For these 
reasons, to decide the appeal would not be prejudicial error 
to the claimant.

In this case, there can be no harm to the veteran, as the VA 
has made all efforts to notify and to assist the veteran with 
regard to the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the more general notice of the need for any evidence in 
the veteran's possession.  Thus, the VA has satisfied its 
"duty to notify" the veteran.

Finally, the veteran's claims were recently readjudicated by 
the RO in October 2005.  Therefore, the Board finds no 
evidence of prejudicial error in the present case.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); see also 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) (holding 
that the Court must take due account of the 38 U.S.C.A. § 
7261(b) rule of prejudicial error when considering VA 
compliance with the VCAA) and Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).
The claims folder contains all available service medical 
records, as well as VA medical records and VA examination 
reports.  While this case has been to the Court, the veteran 
has not identified any other outstanding evidence to be 
obtained.  In fact, there is a lack of evidence or noteworthy 
argument following the Court Order of July 2004.

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(b) (2005); Pelegrini II, supra; Quartuccio, supra.

ORDER

Service connection for a bilateral eye condition is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


